OPINION
By THE COURT
Submitted on application for rehearing consisting of four branches. The purpose of the application is to require this court to grant a rehearing and to order the Common Pleas Court to make diminution of the record to show certain dates different than appear on the record. Rule XIII of our Rules of Practice provides that applications for rehearing must be made to the Presiding Judge within ten days after decision is announced. The decision of this court was rendered many months ago. Upon the determination of the cause in this court, final journal entry was approved and spread on the record and thereafter a motion to certify was filed, heard and disposed of in the Supreme Court. The Supreme Court refused to certify the cause for rehearing and .thus the judgment of this court became effective, which judgment was in effect an affirmance of the judgment of the Common Pleas Court. The cause at this time is not in this court but in the Common Pleas Court and has passed beyond the jurisdiction of this court.
In any event, inasmuch as the application for rehearing is filed after the judgment of this court has been carried on motion to certify to the Supreme Court, we would consider it too late to again give attention to this cause as on rehearing. When the plaintiff in error elected to invoke the jurisdiction of the Supreme Court upon the judgment of this court, such election must be treated as a waiver of any right to reinstate the case in this court by a diminution of the record in the Common Pleas Court. The application will be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.